Case 2:18-cv-02658-JPM-tmp Document 10 Filed 09/03/20 Page 1 of 7                 PageID 37




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JEREMY THOMAS,
       Movant,
                                                       Cv. No. 2:18-cv-02658-JPM-tmp
v.
                                                       Cr. No. 2:09-cr-20379-JPM-cgc-1
UNITED STATES OF AMERICA,
       Respondent.


           ORDER GRANTING MOVANT’S MOTION TO SUPPLEMENT,
               DENYING MOTION PURSUANT TO 28 U.S.C. § 2255,
                DENYING A CERTIFICATE OF APPEALABILITY,
              CERTIFYING APPEAL NOT TAKEN IN GOOD FAITH,
                                  AND
         DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


       Before the Court are the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (“§ 2255 Motion”) (ECF No. 1), and the Motion to

Supplement asserting a claim based on United States v. Davis, 139 S. Ct. 2319 (2019) (ECF No.

8), filed by Movant Jeremy Thomas, Bureau of Prisons (“BOP”) register number 23278-076, an

inmate at the Federal Correctional Institution in Memphis, Tennessee. For good cause shown,

the Motion to Supplement is GRANTED. The § 2255 Motion is DENIED.

I.     BACKGROUND

       On September 23, 2009, a federal grand jury in the Western District of Tennessee

returned an eighteen-count indictment against Thomas and four codefendants. (Criminal (“Cr.”)

Case No. 2:09-20379, Cr. ECF No. 1.) Thomas was charged with nine counts of Hobbs Act
Case 2:18-cv-02658-JPM-tmp Document 10 Filed 09/03/20 Page 2 of 7                      PageID 38




robbery in violation of 18 U.S.C. §§ 1951 and 1952 (Counts 1, 3, 5, 7, 9, 11, 13, 15, and 17) 1 and

nine counts of using and carrying a firearm during and in relation to Hobbs Act robbery, in

violation of 18 U.S.C. § 924(c) (Counts 2, 4, 6, 8, 10, 12, 14, 16, and 18). (Id.)

       On January 18, 2011, Thomas pled guilty to Counts 1, 2, 3, 5, 7, 9, 11, 13, 15 and 17 of

the indictment. (Cr. ECF Nos. 180 & 182.) The United States agreed to dismiss the remaining

counts of the indictment. (Cr. ECF Nos. 180 & 226.)

       A sentencing hearing was held on June 22, 2011. (Cr. ECF No. 216.) Thomas was

sentenced to a total term of 300 months in prison. (Cr. ECF No. 224.) Thomas appealed and

was denied relief on May 4, 2012. (Cr. ECF Nos. 229 & 300.)

II.    THE § 2255 MOTION

       On September 25, 2018, Thomas filed the instant § 2255 Motion alleging that: (1) his

conviction for using and carrying a firearm during and in relation to Hobbs Act robbery is invalid

because the definition of crime of violence under 18 U.S.C. § 924(c)(3)(B) is unconstitutionally

vague under Sessions v. Dimaya, 138 S. Ct. 1204 (2018); and (2) his Hobbs Act Robbery

convictions are not crimes of violence under 18 U.S.C. § 924(c)(3)(A). (ECF No. 1-1 at PageID

2.)

III.   STANDARD OF REVIEW

       28 U.S.C. § 2255(a) provides:

       A prisoner in custody under sentence of a court established by Act of Congress claiming
       the right to be released upon the ground that the sentence was imposed in violation of the
       Constitution or laws of the United States, or that the court was without jurisdiction to
       impose such sentence, or that the sentence was in excess of the maximum authorized by


       1
        In Thomas’s Motion to Supplement, he incorrectly asserts that he was convicted of
conspiracy to commit Hobbs Act robbery. (See ECF No. 8 at PageID 31.)

                                                 2
Case 2:18-cv-02658-JPM-tmp Document 10 Filed 09/03/20 Page 3 of 7                      PageID 39




        law, or is otherwise subject to collateral attack, may move the court which imposed the
        sentence to vacate, set aside or correct the sentence.

“A prisoner seeking relief under 28 U.S.C. § 2255 must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (citation and internal quotation marks omitted).

        A § 2255 motion is not a substitute for a direct appeal. See Bousley v. United States, 523

U.S. 614, 621 (1998). “[N]onconstitutional claims that could have been raised on appeal, but

were not, may not be asserted in collateral proceedings.” Stone v. Powell, 428 U.S. 465, 477

n.10 (1976). “Defendants must assert their claims in the ordinary course of trial and direct

appeal.” Grant v. United States, 72 F.3d 503, 506 (6th Cir. 1996). This rule is not absolute:

        If claims have been forfeited by virtue of ineffective assistance of counsel, then relief
        under § 2255 would be available subject to the standard of Strickland v. Washington, 466
        U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In those rare instances where the
        defaulted claim is of an error not ordinarily cognizable or constitutional error, but the
        error is committed in a context that is so positively outrageous as to indicate a “complete
        miscarriage of justice,” it seems to us that what is really being asserted is a violation of
        due process.

Id. at 506.

        Even constitutional claims that could have been raised on direct appeal, but were not, will

be barred by procedural default unless the defendant demonstrates cause and prejudice sufficient

to excuse his failure to raise those issues previously. El-Nobani v. United States, 287 F.3d 417,

420 (6th Cir. 2002) (withdrawal of guilty plea); Peveler v. United States, 269 F.3d 693, 698–99

(6th Cir. 2001) (new Supreme Court decision issued during pendency of direct appeal); Phillip v.

United States, 229 F.3d 550, 552 (6th Cir. 2000) (trial errors). Alternatively, a defendant may




                                                 3
Case 2:18-cv-02658-JPM-tmp Document 10 Filed 09/03/20 Page 4 of 7                     PageID 40




obtain review of a procedurally defaulted claim by demonstrating his “actual innocence."

Bousley, 523 U.S. at 622.

IV.    ANALYSIS

       Thomas contends that his Hobbs Act robbery convictions under 18 U.S.C. § 1951 and his

conviction for using and carrying a firearm in relation to Hobbs Act robbery under 18 U.S.C.

§ 924(c) are not crimes of violence.

       Eighteen U.S.C. § 924(c)(1) provides that “any person who, during and in relation to any

crime of violence . . . uses or carries a firearm, or who in furtherance of any such crime,

possesses a firearm,” shall, in addition to the punishment imposed for that crime of violence,

receive a consecutive sentence of not less than five years. 18 U.S.C. §§ 924(c)(1)(A), (D).

Section 924(c)(3) defines “crime of violence” as any felony that:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another (the “use-of-force clause”), or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       (the “residual clause”).

18 U.S.C. § 924(c)(3)(A)-(B).

       On June 25, 2019, the Supreme Court held that the residual clause of 18 U.S.C.

§ 924(c)(3)(B) is unconstitutionally vague. Davis, 139 S. Ct. at 2336. The Court relied on its

holding in Johnson v. United States, 135 S. Ct. 2551 (2015), which invalidated the residual

clause in the Armed Career Criminal Act (“ACCA”), and Dimaya, which invalidated the residual

clause in 18 U.S.C. § 16. Davis, 139 S. Ct. at 2336. Neither the Supreme Court nor the Sixth

Circuit has held that the substantive rule announced in Davis applies retroactively to cases on

collateral review. See Davis, 139 S. Ct. at 2354 (Kavanaugh, J., dissenting); see United States v.


                                                4
Case 2:18-cv-02658-JPM-tmp Document 10 Filed 09/03/20 Page 5 of 7                      PageID 41




Ballanger, No. CV 3:08-CR-94-CRS, 2020 WL 1281241, at *2 (W.D. Ky. Mar. 17, 2020) (“[I]t

remains to be determined whether Davis’ holding will apply retroactively on collateral

review.”). 2 Despite this, the Court considers the merits of Thomas’s claim under Davis.

       Thomas’s convictions for Hobbs Act robbery independently qualify as crimes of violence

under § 924(c)(3)(A). Hobbs Act robbery is defined as “the unlawful taking or obtaining of

personal property from the person or in the presence of another, against his will, by means of

actual or threatened force, or violence, or fear of injury, . . . .” See 18 U.S.C. § 1951(b)(1). As

defined, Hobbs Act robbery “clearly ‘has as an element the use, attempted use, or threatened use

of physical force against the person or property of another’ as necessary to constitute a crime of

violence under § 924(c)(3)(A).” 3 United States v. Gooch, 850 F.3d 285, 291–92 (6th Cir. 2017);

see also United States v. Holmes, 797 F. App’x 912, 918 (6th Cir. 2019) (reaffirming Gooch’s

holding, that Hobbs Act robbery qualifies as a crime of violence under the use-of-force clause,

       2
         Federal courts of appeal that have considered the matter have determined that Davis is
retroactively applicable to cases on collateral review. See, e.g., In re Mullins, 942 F.3d 975, 979
(10th Cir. 2019) (“Welch dictates that Davis—like Johnson—‘announced a substantive rule that
has retroactive effect in cases on collateral review.’” (quoting Welch v. United States, 136 S. Ct.
1257, 1268 (2016))); In re Hammoud, 931 F.3d 1032, 1039 (11th Cir. 2019) (“Davis announced
a new substantive rule, and Welch tells us that a new rule such as the one announced in Davis
applies retroactively to criminal cases that became final before the new substantive rule as
announced.”); Baugh v. United States, No. 3:16-CV-02628, 2020 WL 409728, at *3 (M.D. Tenn.
Jan. 24, 2020).
       3
         Movant asserts that his Hobbs Act robbery convictions no longer qualify as crimes of
violence under § 924(c) following the Sixth Circuit’s decision in United States v. Camp, 903
F.3d 594 (6th Cir. 2018). (See ECF No. 1 at PageID 3.) Camp provides Defendant no relief.
The Sixth Circuit in Camp reaffirmed that Hobbs Act robbery qualifies as a crime of violence
under § 924(c). Id. at 597. The Sixth Circuit did hold that Hobbs Act robbery did not qualify as
a crime of violence under the United States Sentencing Guidelines. Id. at 604. That holding,
however, has no bearing on Defendant’s challenge, which only challenges whether his
convictions qualify as crimes of violence under § 924(c).

                                                5
Case 2:18-cv-02658-JPM-tmp Document 10 Filed 09/03/20 Page 6 of 7                      PageID 42




following the Supreme Court’s decision in Davis). The holding in Davis, invalidating the

residual clause, therefore does not entitle Thomas to habeas relief.

       Thomas’s § 2255 Motion is also time-barred. Section 2255 Motions have a one-year

statute of limitations period that begins running from the latest of several dates, including “(1)

the date on which the judgment of conviction becomes final” and “(3) the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly recognized

by the Supreme Court and made retroactively applicable to cases on collateral review.” 28

U.S.C. § 2255(f). Because Thomas’s conviction became final in 2012 and he waited until 2018

to file his § 2255 Motion, the Motion is untimely under § 2255(f)(1). (See Cr. ECF Nos. 300 &

301.) Section 2255(f)(3) does not apply in this case, both because the first case on which

Thomas relies, Camp, is a Sixth Circuit decision and not a Supreme Court decision and because

the Supreme Court has not yet recognized the Dimaya-based right that Thomas asserts. See

Dodd v. United States, 545 U.S. 353, 357 (2005) (holding that the Supreme Court itself must

initially recognize the right in question in order to trigger § 2255(f)(3)); see also Camp, 903 F.3d

594; Dimaya, 138 S. Ct. 1204.

V.     CONCLUSION

       For the reasons stated above, Thomas’s § 2255 Motion is DENIED.

VI.    APPELLATE ISSUES

       A certificate of appealability is DENIED because Movant has not made a substantial

showing of a “viable claim of the denial of a constitutional right” or that the issues presented are

“adequate to deserve encouragement to proceed further.” See Slack v. McDaniel, 529 U.S. 473,

475 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see also 28 U.S.C. §

2253(c); Fed. R. App. P. 22(b).

                                                 6
Case 2:18-cv-02658-JPM-tmp Document 10 Filed 09/03/20 Page 7 of 7               PageID 43




       To the extent Movant may apply to proceed on appeal in forma pauperis, the Court

CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal would not be taken in “good

faith,” and, therefore, DENIES leave to appeal in forma pauperis. See Fed. R. App. P. 24(a);

Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

       SO ORDERED, this 3rd day of September, 2020.

                                                   /s/ Jon P. McCalla
                                                  JON PHIPPS MCCALLA
                                                  UNITED STATES DISTRICT JUDGE




                                              7
